--------------------------------------------------------------------------------

Exhibit 10.8

DIRECTOR AGREEMENT

          THIS DIRECTOR AGREEMENT, (“Agreement”), is entered into this 24th day
of September 2010 (the “Effective Date”), by and between MabCure, Inc., a Nevada
corporation (“MabCure"), and Gad Berdugo (US Passport No. [_______________]), an
individual with an address at
______________________________________________________(the "Director").

          WHEREAS, the Director represents that he is ready, willing, and able
to be a member of the Board of Directors of MabCure; and

          WHEREAS, the Board of Directors of MabCure wishes to appoint the
Director to the Board of Directors to fulfill a vacancy on the current Board of
Directors in accordance with the terms and conditions set forth herein;

          NOW, THEREFORE, in consideration of the mutual promises hereinafter
contained, the Parties hereto agree as follows:

1.      Scope of Services

          1.1      The Director shall act as a member of the Board of Directors
by participating in meetings of the Board of Directors and providing all
services requested of the Directors by MabCure and required pursuant to the
Bylaws of the Company and the laws of Nevada (the “Services”).

          1.2      Director shall perform additional services as mutually agreed
and in accordance with the instructions of the Board of Directors.

2.      Consideration for Services.

          2.1      Annual Compensation; Grant of Options. As annual compensation
for your services rendered as a Director, MabCure shall pay the Director an
aggregate annual compensation of US$4,000 payable in arrears in four equal
quarterly installments of $1,000 each, subject to deductions required to be made
by MabCure under all applicable laws. In the event that the MabCure Board of
Directors shall establish committees of the Board of Directors, and you become a
member of such a committee, an additional annual payment of $8,000 shall be made
for your services on one or more committees of the Board of Directors. As
consideration for the provision of the Services, MabCure shall grant you as a
Director, 120,000 options to purchase 120,000 shares of common stock of MabCure,
at an exercise price of $0.45 (the “Options”). Subject to the approval of the
MabCure stock option plan, the Options shall be granted to the Director pursuant
to the plan. The Options shall vest pursuant to the vesting schedule attached as
Exhibit A. The Options shall be exercisable until the Expiration Date set forth
in Exhibit A in numbers of whole shares.

--------------------------------------------------------------------------------

          2.2      Expenses. MabCure shall reimburse Director for all
pre-approved reasonable expenses, including reasonable travel expenses, incurred
by Director in the performance of the Services.

3.      Confidential Information

          3.1           Each party acknowledges that in connection with its
duties hereunder it may be provided with or have access to written information
data and/or other confidential material ("the Information") which is proprietary
and/or confidential to the other party, and which is so marked proprietary
and/or confidential or which it would be reasonable to assume was proprietary or
confidential due to the nature of the Information disclosed. Both parties agree
to keep confidential all such Information and shall not disclose the same either
in whole or in part to any third party without the other party's prior written
consent. Information which is already in the public domain or which is known to
the receiving party without a breach of this or any other Agreement or any other
obligation of confidentiality shall not be treated as confidential for the
purposes of this Agreement.

          3.2      Upon termination of this Agreement, the Director shall (a)
immediately cease using the Information, (b) promptly return to MabCure all
tangible embodiments of the Information, and (c) promptly certify in writing the
Director's compliance with this obligation.

          3.3      In the event that a party breaches a provision of this
Section 3, the damage to the other party may be irreparable. Therefore, in the
event of a breach or threat of breach, the owner of the Information shall be
entitled to request equitable relief to restrain such breach or threat of
breach, in addition to any other relief available at law or in equity.

          3.4      As additional protection for MabCure’s Information, the
Director agrees that during the period over which it is to be providing Services
and for one year thereafter, the Director (a) will not encourage or solicit any
employee or Director of MabCure to leave MabCure for any reason, (b) will not
engage in any activity that is in any way competitive with the business or
demonstrably anticipated business of MabCure, and (c) will not assist any other
person or organization in competing or in preparing to compete with any business
or demonstrably anticipated business of MabCure.

4.      Intellectual Property Rights

          4.1      All right, title, and interest in and to all deliverables,
and any discovery, invention, improvement, patent, works of authorship, or other
proprietary technical and programming data conceived, discovered, or developed
by the Director in the course of the performance of the Services (the
“Discoveries”), including all rights in copyrights or other intellectual
property rights pertaining to the deliverables or the Discoveries shall belong
exclusively to MabCure. All deliverables and Discoveries shall, to the extent
possible, be considered works made by the Director for hire for the benefit of
MabCure. In the event that the deliverables or Discoveries cannot constitute
work made by the Director for hire for the benefit of MabCure under applicable
law, or in the event that the Director should otherwise retain any rights to any
deliverables or Discoveries, the Director agrees to assign, and upon creation
thereof automatically assigns, all

2

--------------------------------------------------------------------------------

right, title, and interest in and to such deliverables and Discoveries to
MabCure, without further consideration. The Director agrees to execute any
documents of assignment or registration of copyright or patents requested by
MabCure respecting any and all deliverables and Discoveries.

          4.2      The Director, in developing materials and carrying out
consultancy work for third parties, shall not utilize or copy in whole or in
part any original material whether written or readable by machine or otherwise
developed for MabCure under this Agreement.

5.      Warranties.

          Director warrants that: (a) the Services will be performed in a
professional manner; (b) none of the Services or any part of this Agreement is
or will be inconsistent with any obligation Director may have to others; (c)
none of the Services will infringe, misappropriate or violate any intellectual
property or other right of any person or entity; and, (d) Director has the full
right to allow it to provide MabCure with the assignments and rights provided
for herein.

6.      Term and Termination.

          6.1      This Agreement shall be effective as of September 24, 2010
and shall continue in effect unless terminated earlier pursuant to the terms of
this Agreement.

          6.2      This Agreement may be terminated by either Party for
conveneince upon advance written notice of thirty (30) days.

          6.3      Upon termination of this Agreement for any reason, the
Director shall promptly return to MabCure all copies of any MabCure data,
records, or materials of whatever nature or kind, including all materials
incorporating the proprietary information of MabCure.

7.      Relationship of the Parties.

          Notwithstanding any provision hereof, Director is an independent
contractor and not an employee or agent of MabCure, and shall not bind nor
attempt to bind MabCure to any contract. Director shall accept any directions
issued by MabCure pertaining to the goals to be attained and the results to be
achieved but shall be solely responsible for the manner and hours in which
Services are performed under this Agreement. Director shall not be eligible to
participate in any of MabCure’s employee benefit plans, fringe benefit programs,
group insurance arrangements or similar programs. MabCure shall not provide
workers’ compensation, disability insurance, Social Security or unemployment
compensation coverage or any other statutory benefit to Director.

8.      Limitation of Liability; Indemnification

          8.1      Limitation of Liability. Except with regard to a breach of
confidentiality, neither party shall be liable hereunder for any indirect,
special, or consequential losses or damages of any kind or nature whatsoever,
including but not limited to lost profits, regardless of

3

--------------------------------------------------------------------------------

whether arising from breach of contract, warranty, tort, strict liability or
otherwise, even if advised of the possibility of such loss or damage, or if such
loss or damage could have been reasonably foreseen.

          8.2      Indemnification. MabCure shall indemnify the Director to the
fullest extent permitted by Nevada law in connection with any action, suit, or
proceeding brought against the Director or threatened to be brought against the
Director by reason of him being a Director of MabCure, in accordance with the
indemnification procedures set forth in Article 11 of MabCure's Articles of
Incorporation.

9.      Miscellaneous

          9.1      Assignment. This Agreement and the services contemplated
hereunder are personal to Director and Director shall not have the right or
ability to assign, transfer, or subcontract any obligations under this Agreement
without the written consent of MabCure. Any attempt to do so shall be void.

          9.2 Notices. All notices under this Agreement shall be in writing, and
shall be deemed given when personally delivered, or three days after being sent
by prepaid certified or registered mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.

          9.3      Equitable Relief. Any breach of Sections 3 or 4 will cause
irreparable harm to MabCure for which damages would not be an adequate remedy,
and, therefore, MabCure will be entitled to injunctive relief with respect
thereto in addition to any other remedies.

          9.4      No Waiver. The failure of either party to enforce its rights
under this Agreement at any time for any period shall not be construed as a
waiver of such rights.

          9.5      Modifications. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties.

          9.6      Severability. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated to the minimum extent necessary so that this
Agreement shall otherwise remain in full force and effect and enforceable.

          9.7      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the conflicts of laws provisions thereof. Any dispute arising from or in
connection with this Agreement shall be submitted to binding arbitration to take
place in New York pursuant to the rules and regulations of the American
Arbitration Association.

          9.8      Headings. Headings herein are for convenience of reference
only and shall in no way affect interpretation of the Agreement.

4

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date first above written.

 

MabCure, Inc.   Gad Berdugo

By:
Title:
Date:


5

--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

Option Holder:                  Gad Berdugo         Date of Grant: September 24,
2010         Vesting Commencement Date: September 24, 2010       Option Price
per Share
(Exercise Price): $0.45 (fair market
value at date of grant)         Total Number of Shares
Subject to the Options: 120,000 Shares         Expiration Date:    


Type of Option: [X] Incentive Stock Option                       [  ]
Non-Qualified Stock Option     Vesting Schedule: All of the Options shall fully
vest on September 24, 2011, the first anniversary of the Vesting Commencement
Date, provided that Mr. Berdugo continues to be a Director of MabCure through
the first anniversary of the Vesting Commencement Date.


MABCURE, INC.   GAD BERDUGO       By:   By:       Name:   Name:       Title:  
Title:

6

--------------------------------------------------------------------------------